Exhibit 10.2
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.


STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August 31, 2020
(the “Execution Date”), is entered into by and between Gilead Sciences, Inc.
(the “Investor”), a Delaware corporation, and Jounce Therapeutics, Inc. (the
“Company”), a Delaware corporation.
WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, certain shares
of common stock, par value $0.001 per share, of the Company (the “Common
Stock”); and
WHEREAS, in partial consideration for the Investor’s willingness to enter into
this Agreement, the Company and the Investor (each, a “Party,” and together, the
“Parties”) are entering into the License Agreement and the Registration Rights
Agreement (each as defined below).
NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor and the Company agree
as follows:
1.    Definitions.
1.1    Certain Defined Terms. When used in this Agreement, the following terms
shall have the respective meanings specified therefor below:
“Acquisition Transaction” shall mean any merger, consolidation, business
combination, share exchange, reorganization or similar transaction or series of
related transactions involving the Company or any subsidiary of the Company
whereby the holders of voting capital stock of the Company immediately prior to
any such transaction hold less than 50% of the voting capital stock of the
Company or the surviving corporation (or its parent company) immediately after
the consummation of any such transaction.
“Affiliate” shall mean any Person which, directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
a Party. For purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to a Person means: (a) direct or indirect ownership of 50%
or more of the voting securities or other voting interest of any Person
(including attribution from related parties); or (b) the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management
and policies of such Person, whether through ownership of voting securities, by
contract, as a general partner, as a manager, or otherwise.
“Agreement” shall have the meaning set forth in the Preamble.


--------------------------------------------------------------------------------



“Business Day” shall mean a day on which banking institutions in New York City,
New York, are open for business, excluding any Saturday or Sunday.
“Change of Control” means, with respect to the Company, the occurrence of any of
the following events from and after the Execution Date: (a) any Person or group
of Persons becomes the beneficial owner (directly or indirectly) of more than
50% of the voting shares of the Company; (b) the Company consolidates with or
merges into or with another Person pursuant to a transaction in which more than
50% of the voting shares of the acquiring or resulting entity outstanding
immediately after such consolidation or merger is not held by the holders of the
outstanding voting shares of the Company immediately preceding such
consolidation or merger; or (c) the Company sells or transfers to another Person
all or substantially all of its assets.
“Control” means, with respect to any Patent, Know-How, other intellectual
property right, the ability of a Party or its Affiliates, as applicable (whether
through ownership, license, or sublicense (other than a license granted pursuant
to the License Agreement)) to grant to the other Party the licenses,
sublicenses, or other rights as provided herein, or to otherwise disclose such
intellectual property right, without violating the terms of any then-existing
agreement with any Third Party at the time such Party or its Affiliates, as
applicable, would be required hereunder to grant the other Party such licenses,
sublicenses, or other rights as provided herein or to otherwise disclose such
intellectual property right.
“Cross Receipt” shall mean an executed document signed by each of the Company
and the Investor, in substantially the form of Exhibit A attached hereto.
“Governmental Authority” means (a) federal, state, local, municipal, foreign, or
other government; (b) governmental or quasi-governmental authority of any nature
(including any agency, board, body, branch, bureau, commission, council,
department, entity, governmental division, instrumentality, office, officer,
official, organization, representative, subdivision, unit, and any court or
other tribunal); (c) multinational governmental organization or body; or (d)
entity or body exercising, or entitled to exercise, any executive, legislative,
judicial, administrative, regulatory, police, military, or taxing authority or
power of any nature.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.
“HSR Clearance” means the expiration or termination of all applicable waiting
period(s) under the HSR Act with respect to the transactions contemplated by
this Agreement and the License Agreement.
“Invention” means any process, method, composition of matter, article of
manufacture, discovery, or finding that is conceived or reduced to practice.
“Know-How” means algorithms, data, information, Inventions, knowledge, methods
(including methods of use or administration or dosing), practices, results,
software, techniques,
2

--------------------------------------------------------------------------------



technology, and trade secrets, including analytical and quality control data,
analytical methods (including applicable reference standards), assays, batch
records, chemical structures and formulations, compositions of matter, formulae,
manufacturing data, pharmacological, toxicological, and clinical test data and
results, processes, reports, research data, research tools, sequences, standard
operating procedures, and techniques, in each case, whether patentable or not,
and, in each case, tangible manifestations thereof.
“Law” means all laws, statutes, rules, regulations, orders, judgments,
injunctions and/or ordinances of any Governmental Authority.
“License Agreement” shall mean the License Agreement between the Company and the
Investor, dated as of the date hereof.
“Material Adverse Effect” means any event, occurrence, condition or change that
has had a material adverse effect on (a) the assets, liabilities, results of
operations, financial condition or business of the Company and its subsidiary
taken as a whole, (b) the legality or enforceability of any of the Transaction
Agreements or (c) the ability of the Company to perform its obligations under
the Transaction Agreements, provided, in no event, shall a change in the market
price of the Common Stock alone constitute a “Material Adverse Effect,” provided
that the underlying cause of such change in stock price may be considered in
determining whether there was a “Material Adverse Effect”; and provided,
further, that the effects of conditions or events that are generally applicable
to the capital, financial, banking or currency markets and the biotechnology
industry shall not, standing alone, constitute a “Material Adverse Effect,”
solely to the extent that such change does not have a material and
disproportionate adverse impact on the Company, taken as a whole, as compared to
other industry participants.
“Patents” means (a) all patents and patent applications in any country or
supranational jurisdiction worldwide; and (b) any substitutions, divisionals,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates, and the like of any such patents or patent applications.
“Person” shall mean any individual, partnership, joint venture, limited
liability company, firm, corporation, trust, association, unincorporated
organization, governmental authority or agency, or any other entity not
specifically listed herein, as well as any syndicate or group that would be
deemed to be a Person under Section 13(d)(3) of the Exchange Act.
“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of the date hereof, by and between the Company and the Investor.
“Third Party” shall mean any Person, other than the Investor, the Company or any
Affiliate of the Investor or the Company.
“Transaction” means the issuance and sale of the Shares by the Company, and the
purchase of the Shares by the Investor, in accordance with the terms hereof.
3

--------------------------------------------------------------------------------



“Transaction Agreements” shall mean this Agreement, the Registration Rights
Agreement, and the License Agreement.
1.2    Additional Defined Terms. In addition to the terms defined in Section
1.1, the following terms shall have the respective meanings assigned thereto in
the sections indicated below:

Defined TermSectionAgreementPreambleAggregate Purchase Price2Closing3.1Common
StockRecitalsCompanyPreambleCompany Equity Plan8.3Company Intellectual
Property4.14(a)Company SEC Documents4.11(a)Disqualification Event4.23Effective
Date8.5(c)Electronic Delivery9.9Exchange Act4.11(a)Execution
DatePreambleFD&C4.10FDA4.15InvestorPreambleInvestor
Questionnaire5.7IRA4.2(c)Issuer Covered Person4.23Lock-Up Period8.1(a)Lock-Up
Securities8.1(a)Money Laundering Laws4.22PartyRecitalsPermits4.10Reference
Date4.2(a)Rule 1445.9SEC4.7Securities Act4.2(c)Shares2Standstill
Parties8.2Standstill Term8.2Transfer Agent3.2(b)

4

--------------------------------------------------------------------------------



2.    Purchase and Sale of Common Stock. Subject to the terms and conditions of
this Agreement, at the Closing (as defined below), the Company shall issue and
sell to the Investor, free and clear of all liens, other than any liens arising
as a result of any action by the Investor, and the Investor shall purchase from
the Company, Five Million Five Hundred Thirty-Nine Thousand Seven Hundred
Twenty-Seven (5,539,727) shares of Common Stock (the “Shares”) at a price per
share of $6.318 (which the Parties agree represents a price per share equal to
the daily volume-weighted average per share intraday price of the Common Stock
on Nasdaq over the 30 trading day period ending on and including August 28, 2020
plus 30%) for a total purchase price of $34,999,995.19 (the “Aggregate Purchase
Price”).
3.    Closing and Deliveries.
3.1    Closing Date. Upon the satisfaction of the conditions set forth in
Section 6, the completion of the purchase and sale of the Shares (the “Closing”)
shall occur remotely via exchange of documents and signatures on the Closing
Date (as defined in the License Agreement), or at such other time and place as
the Company and the Investor may agree upon in writing.
3.2    Deliveries. On the Closing Date:
(a)         the Investor shall deliver or cause to be delivered to the Company
(i) the Aggregate Purchase Price for the Shares, via wire transfer of
immediately available funds pursuant to the wire instructions delivered to the
Investor by the Company prior to the Closing Date and (ii) the duly executed
Cross Receipt, License Agreement, Registration Rights Agreement and Investor
Questionnaire; and
(b)    the Company shall deliver or cause to be delivered to the Investor (i)
the Shares, registered in the name of the Investor (or its nominee in accordance
with its delivery instructions) via a book-entry record through the Company’s
transfer agent (the “Transfer Agent”) on a “delivery versus payment” basis; (ii)
evidence reasonably satisfactory to the Investor from the Transfer Agent that
the Shares have been so delivered; (iii) the certificate required under Section
6.1(c) of this Agreement, executed on behalf of the Company by its Chief
Executive Officer or Chief Financial Officer; (iv) the certificate required
under Section 6.1(d) of this Agreement, executed on behalf of the Company by its
Secretary; (v) the legal opinion required under Section 6.1(e) of this
Agreement; and (vi) the duly executed Cross Receipt, License Agreement and
Registration Rights Agreement.
4.    Representations and Warranties of the Company. The Company hereby
represents and warrants the following as of the date hereof (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date).
4.1    Organization, Good Standing and Qualification.
5

--------------------------------------------------------------------------------



(a)        The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Company has all
requisite corporate power and corporate authority to own, lease and operate its
properties and assets, to carry on its business as now conducted, and as
proposed to be conducted as described in the Company SEC Documents (as defined
below), to enter into the Transaction Agreements, to issue and sell the Shares,
and to perform its obligations under and to carry out the other transactions
contemplated by the Transaction Agreements.
(b)    The Company is qualified to transact business and is in good standing in
each jurisdiction in which the character of the properties owned, leased or
operated by the Company or the nature of the business conducted by the Company
makes such qualification necessary, except where the failure to be so qualified
would not be reasonably likely to have a Material Adverse Effect.
4.2    Capitalization and Voting Rights.
(a)         The authorized capital of the Company as of the date hereof consists
of: (i) 160,000,000 shares of Common Stock of which 34,214,618 shares were
issued and outstanding as of August 27, 2020 (the “Reference Date”), and (ii)
5,000,000 shares of undesignated preferred stock, par value $0.001 per share,
none of which are issued and outstanding as of the date hereof. The Company has
not issued any capital stock since the Reference Date other than shares duly
issued pursuant to outstanding awards of stock options, restricted stock units,
and other awards approved pursuant to Company equity incentive plans described
in the Company SEC Documents.
(b)    The Company’s disclosure of its issued and outstanding capital stock in
its most recent Company SEC Document containing such disclosure was accurate in
all material respects as of the date indicated in such Company SEC Document. All
of the issued and outstanding shares of the Company’s capital stock have been
duly authorized and validly issued and are fully paid and nonassessable; none of
such shares were issued in violation of any preemptive rights; and such shares
were issued in compliance in all material respects with applicable state and
federal securities law and any rights of Third Parties. No Person is entitled to
preemptive or similar statutory or contractual rights with respect to the
issuance by the Company of any securities of the Company, including, without
limitation, the Shares. Except for stock options, restricted stock units, and
other awards approved pursuant to Company equity incentive plans described in
the Company SEC Documents, there are no outstanding warrants, options, awards,
convertible securities or other rights, agreements or arrangements of any
character under which the Company is or may be obligated to issue any equity
securities of any kind, except as contemplated by this Agreement. There are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
securityholders of the Company relating to the securities of the Company held by
them.
6

--------------------------------------------------------------------------------



(c)         Other than under the Registration Rights Agreement and the Amended
and Restated Investors’ Rights Agreement, dated as of April 17, 2015, as amended
(the “IRA”), by and among the Company and the other investors party thereto,
there are no agreements, arrangements or understandings under which the Company
or its subsidiary is obligated to register the sale of any of its or their
securities under the Securities Act of 1933, as amended (the “Securities Act”).
(d)    The Company does not have outstanding shareholder purchase rights or
“poison pill” or any similar arrangement in effect. There are no anti-dilution
or price adjustment provisions contained in any security issued by the Company
(or in any agreement providing rights to security holders) that will be
triggered by the issuance of the Shares.
4.3    Subsidiaries. The Company’s sole subsidiary is set forth on Exhibit 21.1
to the Company’s most recent Annual Report on Form 10-K, and the Company owns
100% of the outstanding equity of such subsidiary. The Company’s subsidiary is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite power and authority to carry
on its business as now conducted and to own or lease its properties. The
Company’s subsidiary is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the conduct of its
business or their ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect.
4.4    Authorization.
(a)         All requisite corporate action on the part of the Company, its
directors and stockholders required by applicable Law for the authorization,
execution and delivery by the Company of the Transaction Agreements and the
performance of all obligations of the Company hereunder and thereunder,
including the authorization, issuance and delivery of the Shares, has been
taken.
(b)    This Agreement and other Transaction Agreements have been duly executed
and delivered by the Company, and upon the due execution and delivery of the
same by the Investor, this Agreement and other Transaction Agreements will
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms (except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws of general application relating to or
affecting enforcement of creditors’ rights generally, (ii) rules of Law
governing specific performance, injunctive relief or other equitable remedies
and limitations of public policy, and (iii) to the extent the indemnification
provisions in the Registration Rights Agreement are limited by applicable
federal or state securities Laws).
7

--------------------------------------------------------------------------------



4.5    No Defaults. Neither the Company nor its subsidiary is in default under
or in violation of (a) the Company’s certificate of incorporation or bylaws or
the subsidiary’s organizational documents, (b) any provision of applicable Law
or any ruling, writ, injunction, order, Permit, judgment or decree of any
Governmental Authority or (c) any agreement, arrangement or instrument, whether
written or oral, by which the Company, its subsidiary or any of the Company’s or
subsidiary’s assets are bound, except, in the case of clauses (b) and (c), as
would not be reasonably likely to have a Material Adverse Effect. There exists
no condition, event or act, which after notice, lapse of time, or both, would
constitute a default or violation by the Company under any of the foregoing,
except, in the case of clauses (b) and (c), as would not be reasonably likely to
have a Material Adverse Effect.
4.6    No Conflicts. The execution, delivery and performance of the Transaction
Agreements, and compliance with the provisions hereof and thereof by the Company
do not and shall not: (a) violate any material provision of applicable Law or
any ruling, writ, injunction, order, permit, judgment or decree of any
Governmental Authority, (b) constitute a breach of, or default under (or an
event which, with notice or lapse of time or both, would become a default under)
or conflict with, or give rise to any right of termination, cancellation or
acceleration of, any material agreement, arrangement or instrument, whether
written or oral, by which the Company, its subsidiary or any of the assets of
the Company or its subsidiary are bound, (c) result in any encumbrance upon any
of the Shares, other than restrictions on resale pursuant to securities Laws or
restrictions contained in the Transaction Agreements, or (d) violate or conflict
with any of the provisions of the Company’s certificate of incorporation or
bylaws or the subsidiary’s organizational documents, except, in the case of
clauses (a) and (b), as would not be reasonably likely to have a Material
Adverse Effect.
4.7    No Governmental Authority or Third Party Consents. Assuming the accuracy
of the representations and warranties of the Investor set forth in Section 5
hereof, no consent, approval, authorization or other order of, or filing with,
or notice to, any Governmental Authority or Third Party is required to be
obtained or made by the Company or its subsidiary in connection with the
authorization, execution and delivery by the Company of any of the Transaction
Agreements, or with the authorization, issue and sale by the Company of the
Shares, except (i) such filings as may be required to be made with the
Securities and Exchange Commission (the “SEC”) and with any state blue sky or
securities regulatory authority, which filings shall be made in a timely manner
in accordance with all applicable Laws, (ii) a waiver of registration rights
pursuant to the IRA, and (iii) as required pursuant to the HSR Act.
4.8    Valid Issuance of Shares. When issued, sold and delivered at the Closing
in accordance with the terms hereof for the Aggregate Purchase Price, the Shares
shall be duly authorized, validly issued, fully paid and nonassessable, free
from any liens, encumbrances or restrictions on transfer (including preemptive
rights, rights of first refusal or other similar rights), except restrictions
imposed by the Transaction Agreements and under federal or state securities
Laws.
8

--------------------------------------------------------------------------------



4.9    Litigation. Except as set forth in the Company SEC Documents filed prior
to the date hereof, there is no action, suit, proceeding or investigation
pending (of which the Company or its subsidiary have received notice or
otherwise have knowledge) or, to the Company’s knowledge, threatened, against
the Company or its subsidiary or which the Company or its subsidiary intend to
initiate which has had or would be reasonably likely to have a Material Adverse
Effect.
4.10    Licenses and Other Rights; Compliance with Laws. The Company and its
subsidiary (as applicable) have all material franchises, permits, licenses,
approvals, exemptions, regulatory authorizations and other rights and privileges
(“Permits”) and has made all filings, applications and registrations with,
Governmental Authorities that are required in order to permit them to own their
properties and to conduct their business as presently conducted and are in
compliance in all material respects thereunder. Neither the Company nor its
subsidiary have taken any action that would materially interfere with the
Company’s or its subsidiary’s ability to renew all such Permit(s). Neither the
Company nor its subsidiary have received any notice of proceedings relating to
the suspension, revocation, impairment, forfeiture or nonrenewal of any Permit.
The Company and its subsidiary are and have been in compliance with all
applicable Laws applicable to their business, properties and assets, and to the
products and services sold by them, including the Social Security Act, the rules
and regulations and policies of the United States Department of Health and Human
Services, the Food Drug & Cosmetic Act (“FD&C”) and all public health and safety
provisions of applicable Law, in each case, except where the failure to be in
compliance does not and would not be reasonably likely to have a Material
Adverse Effect.
4.11    Company SEC Documents; Financial Statements; Nasdaq Stock Market.
(a)         The Common Stock is registered pursuant to Section 12(b) or 12(g) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The
Company has timely filed all required reports, schedules, forms, statements and
other documents (including exhibits and all other information incorporated
therein), and any required amendments to any of the foregoing, with the SEC (the
“Company SEC Documents”). As of their respective filing dates, each of the
Company SEC Documents complied in all material respects with the requirements of
the Securities Act and the Exchange Act, and the rules and regulations of the
SEC promulgated thereunder applicable to such Company SEC Documents.
(b)    The financial statements of the Company in the Company SEC Documents
comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended.
Except (i) as set forth in the Company’s most recent financial
9

--------------------------------------------------------------------------------



statements included in its Quarterly Report on Form 10-Q for the quarterly
period ended June 30, 2020, or (ii) for liabilities incurred in the ordinary
course of business and consistent with past practice, subsequent to the date of
the most recent balance sheet contained in the Company SEC Documents, the
Company has no material liabilities, whether absolute or accrued, contingent or
otherwise.
(c)         As of the date hereof, the Common Stock is listed on The Nasdaq
Global Select Market. The Company is not in violation of the listing
requirements of the Nasdaq Global Select Market and has no knowledge of any
facts that would reasonably lead to delisting or suspension of the Common Stock
from the Nasdaq Global Select Market, or terminating the registration of the
Common Stock under the Exchange Act. As of the date hereof, the Company has not
received any notification that, and has no knowledge that, the SEC or The Nasdaq
Stock Market LLC is contemplating terminating such listing or registration.
4.12    Offering. Subject to the accuracy of the Investor’s representations set
forth in Sections 5.5, 5.6, 5.7, 5.9 and 5.10 hereof, the offer, sale and
issuance of the Shares to be issued in conformity with the terms of this
Agreement constitute transactions which are exempt from the registration
requirements of the Securities Act and from all applicable state registration or
qualification requirements. None of the Company, its subsidiary or any Person
acting on behalf of the Company or its subsidiary will take any action that
would cause the loss of such exemption.
4.13    No Integration. The Company has not, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act) which is or will be
integrated with the Shares sold pursuant to this Agreement for purposes of the
Securities Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.
4.14    Intellectual Property.
(a)         The Company solely and exclusively owns, free and clear of all
encumbrances and liens, or holds valid and enforceable licenses (pursuant to a
written license agreement) to use and exploit, all Inventions, Patents,
Know-How, trade and service marks, trade and service mark registrations, trade
names, copyrights, licenses, inventions, technology, Internet domain names, and
other intellectual property that are used or held for use in, or necessary for
the conduct of, the business of the Company as currently conducted and as
proposed to be conducted (collectively, the “Company Intellectual Property”). No
Third Party owns or otherwise holds rights in any Company Intellectual Property
that is owned or purported to be owned by the Company. The Company is [***]
pursuant to which any [***], and [***].
10

--------------------------------------------------------------------------------



(b)     Since January 1, 2018 and except as disclosed in the Company SEC
Documents, the Company [***] or [***] or, [***]: (i) [***] of, or that has [***]
or (2) [***] or [***] or [***] or [***]; (ii) [***] the Company’s [***]; or
(iii) [***] (except in [***]), [***] or [***] of any Company Intellectual
Property.
(c)         (i) All Company Intellectual Property that is registered, filed or
issued under the authority of, with or by any Governmental Authority (or other
registrar with respect to domain names and the like) was prosecuted in good
faith, (ii) to the Company’s knowledge, all issued Patents and registered
trademarks included in the Company Intellectual Property are valid and
enforceable, and (iii) there is no Third Party Patent that contains claims for
which an Interference Proceeding (as defined in 35 U.S.C. § 135) has been
commenced against any Patent owned or purported to be owned by, or licensed to,
the Company.
(d)    [***] which would reasonably be expected to [***] of the Company to
consummate or perform the transactions contemplated under the Transaction
Agreements, or which would [***] thereof. Neither the Company nor its subsidiary
has received a notice (written or otherwise) that any material Company
Intellectual Property has expired, terminated or been abandoned, or is expected
to expire or terminate or be abandoned, within three years from the date of this
Agreement.
4.15    Governmental and Regulatory Matters. To the Company’s knowledge, no
employee or agent of the Company or its subsidiary has made an untrue statement
of a material fact to any Governmental Authority with respect to any antibody or
product of the Company or its subsidiary in any submission to such Governmental
Authority or otherwise, or failed to disclose a material fact required to be
disclosed to any Governmental Authority with respect to such antibody or
product. Neither the Company nor its subsidiary has received any written notices
or correspondence or other communications from, Governmental Authorities
alleging or asserting material non-compliance with any applicable Law. None of
the Company, its subsidiary nor any of their respective officers, directors or
employees is currently, or has been: (i) disqualified, debarred or voluntarily
excluded by the United States Food & Drug Administration (“FDA”) or any other
Governmental Authority for any purpose, or received notice of action or threat
of action with respect to debarment under the provisions of 21 U.S.C. §§335a,
335b, or 335c, 42 U.S.C. §1320a-7, 45 C.F.R. Part 76 or any equivalent
provisions in any other jurisdiction; (ii) subject to any other enforcement
action involving the FDA or similar Governmental Authority in any other
jurisdiction, including any suspension, consent decree, notice of criminal
investigation, indictment, sentencing memorandum, plea agreement, court order or
target or no-target letter, and none of the foregoing are pending, asserted or
threatened against same; (iii) charged with or convicted for conduct relating to
the development or approval, or otherwise relating to the regulation, of any
drug product under the Generic Drug Enforcement Act of 1992, the FD&C Act or any
other applicable Law; (iv) convicted of any crime or engaged in any conduct for
which such Person could be excluded from participating in the federal health
care programs under Section 1128 of the Social Security Act or any similar
applicable Law, or
11

--------------------------------------------------------------------------------



otherwise made ineligible to participate in U.S. federal or state health care
programs, or any other relevant or analogous applicable Law in any applicable
jurisdictions; or (v) violated or caused a violation of any federal or state
health care fraud and abuse or false claims statute or regulation, including,
without limitation, the Medicare/Medicaid Anti-kickback provisions of the Social
Security Act, 42 U.S.C. §1320a-7b(b), and the relevant regulations in 42 C.F.R.
Part 1001, or any other relevant or analogous applicable Law in any applicable
jurisdictions.
4.16    Clinical Studies. The [***] described in the Company SEC Documents were,
and, [***] pursuant to, where applicable, [***] to those [***]; the descriptions
of such [***], contained in the Company SEC Documents are accurate and complete
in all material respects; the Company [***]; and the Company has not received
any written notice or correspondence from the FDA or any foreign, state or local
Governmental Authority exercising comparable authority or [***].
4.17    Tax Matters. Since January 1, 2018, the Company and its subsidiary have
timely prepared and filed all material tax returns required to have been filed
by them with all appropriate Governmental Authorities and timely paid all taxes
shown thereon, except as currently being contested in good faith and for which
adequate reserves have been created in the financial statements of the Company,
if such reserves are determined to be necessary or advisable by the Company.
Since January 1, 2018, the charges, accruals and reserves on the books of the
Company in respect of taxes for all fiscal periods have been and are adequate,
and there are no unpaid assessments against the Company or its subsidiary nor
any basis for the assessment of any additional taxes, penalties or interest for
any fiscal period or audits by any federal, state or local taxing authority,
except as would not, individually or in the aggregate, have a Material Adverse
Effect. All taxes and other assessments and levies that the Company or its
subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper Governmental Authority or Third
Party when due, except as would not, individually or in the aggregate, have a
Material Adverse Effect. There are no tax liens or claims pending or, to the
Company’s knowledge, threatened against the Company or its of its subsidiary or
any of their assets or properties, except as would not, individually or in the
aggregate, have a Material Adverse Effect.
4.18    Brokers’ or Finders’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage, finder’s or other fee or commission from
the Company in connection with the transactions contemplated by the Transaction
Agreements.
4.19    Internal Controls; Disclosure Controls and Procedures. The Company has
implemented the “disclosure controls and procedures” (as defined in Rules
13a-15(e) and 15d-15(e) under the Exchange Act) required in order for the
Principal Executive Officer and Principal Financial Officer of the Company to
engage in the review and evaluation process mandated by the Exchange Act, and is
in compliance with such disclosure controls and procedures in all material
respects. The Company maintains a system of internal control over financial
reporting sufficient to provide reasonable assurance that (a) transactions are
executed in accordance with management’s general or specific authorizations; and
(b) transactions are
12

--------------------------------------------------------------------------------



recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles in the United States as
found in the Accounting Standards Codification of the Financial Accounting
Standards Board. The Company has disclosed, based on its most recent evaluation
prior to the date hereof, to the Company’s auditors and the audit committee of
the Company’s Board of Directors (x) any material weaknesses in its internal
control over financial reporting and (y) any allegation of fraud that involves
management of the Company or any other employees of the Company who have a
significant role in the Company’s internal control over financial reporting or
disclosure controls and procedures. Each of the Principal Executive Officer and
the Principal Financial Officer of the Company (or each former Principal
Executive Officer of the Company and each former Principal Financial Officer of
the Company, as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act of 2002 with respect to all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC.
4.20    Investment Company. The Company is not, and after giving effect to the
transactions contemplated by the Transaction Agreements will not be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
4.21    Anti-Corruption and Anti-Bribery Laws. None of the Company, its
subsidiary, or, to the Company’s knowledge, any director, officer, agent,
employee or other authorized person acting on behalf of the Company or its
subsidiary has (a) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (b) made any unlawful payment to foreign
or domestic government officials or employees or to any foreign or domestic
political parties or campaigns from corporate funds, (c) failed to disclose
fully any contribution made by the Company (or made by any Person acting on its
behalf of which the Company is aware) which is in violation of the law, or (d)
violated in any material respect any provision of the Foreign Corrupt Practices
Act of 1977, as amended.
4.22    Money Laundering. Since January 1, 2018, the operations of the Company
and its subsidiary have been and are in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, and applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or its subsidiary with respect to the Money Laundering Laws is pending
or, to the Company’s knowledge, threatened.
4.23    No Bad Actors. None of the Company, any affiliated issuer, any director,
executive officer, or any beneficial owner of twenty percent (20%) or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, (each, an “Issuer Covered Person”) is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a
13

--------------------------------------------------------------------------------



Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.
4.24    Material Adverse Change. Since June 30, 2020, no event or series of
events has or have occurred that would, individually or in the aggregate, have a
Material Adverse Effect on the Company.
5.    Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that:
5.1    Organization; Good Standing. The Investor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Investor has or will have all requisite power and authority to
enter into the Transaction Agreements, to purchase the Shares and to perform its
obligations under and to carry out the other transactions contemplated by the
Transaction Agreements.
5.2    Authorization. All requisite action on the part of the Investor and its
directors and stockholders, required by applicable Law for the authorization,
execution and delivery by the Investor of the Transaction Agreements and the
performance of all of its obligations thereunder, including the subscription for
and purchase of the Shares, has been taken. This Agreement and the other
Transaction Agreements have been duly executed and delivered by the Investor and
upon the due execution and delivery thereof by the Company, will constitute
valid and legally binding obligations of the Investor, enforceable against the
Investor in accordance with their respective terms (except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws of general application relating to or
affecting enforcement of creditors’ rights and (b) rules of Law governing
specific performance, injunctive relief or other equitable remedies and
limitations of public policy).
5.3    No Conflicts. The execution, delivery and performance of the Transaction
Agreements and compliance with the provisions hereof and thereof by the Investor
do not and shall not: (a) violate any provision of applicable Law or any ruling,
writ, injunction, order, permit, judgment or decree of any Governmental
Authority, (b) constitute a breach of, or default under (or an event which, with
notice or lapse of time or both, would become a default under) or conflict with,
or give rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which the
Investor or any of its assets, are bound, or (c) violate or conflict with any of
the provisions of the Investor’s certificate of incorporation and bylaws,
except, in the case of clauses (a) or (b), as would not materially and adversely
affect the ability of the Investor to consummate the Transaction and perform its
obligations under the Transaction Agreements.
5.4    No Governmental Authority or Third Party Consents. No consent, approval,
authorization or other order of any Governmental Authority or Third Party is
required to be obtained by the Investor in connection with the authorization,
execution and delivery of any of
14

--------------------------------------------------------------------------------



the Transaction Agreements or with the subscription for and purchase of the
Shares, except as required pursuant to the HSR Act.
5.5    Purchase Entirely for Own Account. The Shares shall be acquired for
investment for the Investor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and the Investor
has no present intention of selling, granting any participation or otherwise
distributing the Shares, except in compliance with the registration requirements
or exemption provisions of the Securities Act and any other applicable
securities laws. The Investor does not have and will not have as of the Closing
any contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participation to a Person any of the Shares.
5.6    Disclosure of Information. The Investor has had the opportunity to review
the Company SEC Documents and has received all the information from the Company
and its management that the Investor considers necessary or appropriate for
deciding whether to purchase the Shares hereunder. The Investor further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the Company, its financial condition, results of
operations and prospects and the terms and conditions of the offering of the
Shares sufficient to enable it to evaluate its investment.
5.7    Investment Experience and Accredited Investor Status. The Investor is an
“accredited investor” (as defined in Regulation D under the Securities Act). The
Investor has such knowledge and experience in financial or business matters that
it is capable of evaluating the merits and risks of the investment in the Shares
to be purchased hereunder. The Investor has executed and delivered to the
Company a questionnaire in form and substance reasonably satisfactory to the
Company (the “Investor Questionnaire”), which the Investor represents and
warrants is true, correct and complete in all material respects.
5.8    Acquiring Person. As of the date hereof, neither the Investor nor any of
its Affiliates beneficially owns or has the right to acquire (as determined
pursuant to Rule 13d-3 under the Exchange Act without regard for the number of
days in which a Person has the right to acquire such beneficial ownership), any
securities of the Company.
5.9    Restricted Securities. The Investor understands that the Shares, when
issued, shall be “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Shares may be resold
without registration under the Securities Act only in certain limited
circumstances. The Investor represents that it is familiar with Rule 144 of the
Securities Act, as presently in effect (“Rule 144”).
5.10    Legends. The Investor understands that the Shares in book entry form
shall be subject to the following legends:
15

--------------------------------------------------------------------------------



(a)         “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED”
(b)    “THESE SECURITIES ARE SUBJECT TO TRANSFER RESTRICTIONS SET FORTH IN A
STOCK PURCHASE AGREEMENT BY AND BETWEEN THE HOLDER AND THE COMPANY, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”
5.11    Brokers’ or Finders’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage, finder’s or other fee or commission from
the Investor in connection with the transactions contemplated by the Transaction
Agreements.
6.    Conditions to Closing.
6.1    Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares at the Closing is subject to the fulfillment as of the
Closing of the following conditions (unless waived in writing by the Investor):
(a)         The representations and warranties made by the Company in Section 4
hereof shall be true and correct in all material respects as of the Closing
Date, except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date.
(b)    All covenants and agreements contained in this Agreement to be performed
or complied with by the Company on or prior to the Closing Date shall have been
performed or complied with in all material respects.
(c)        The Company shall have delivered a Certificate, executed on behalf of
the Company by its Chief Executive Officer or its Chief Financial Officer, dated
as of the Closing Date, certifying to the fulfillment of the conditions
specified in Sections 6.1(a) and 6.1(b).
(d)    The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions
16

--------------------------------------------------------------------------------



adopted by the Board of Directors of the Company approving the transactions
contemplated by this Agreement, the other Transaction Agreements and the
issuance of the Shares, and certifying the current versions of the certificate
of incorporation and bylaws of the Company.
(e)        The Investor shall have received an opinion from Wilmer Cutler
Pickering Hale and Dorr LLP, the Company’s counsel, dated as of the Closing
Date, in form and substance reasonably acceptable to the Investor.
(f)         The Company shall have duly executed and delivered to the Investor
the License Agreement.
(g)    The Company shall have executed and delivered the Registration Rights
Agreement.
(h)    The Company shall deliver or cause to be delivered to the Investor all
items listed in Section 3.2(b).
6.2    Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Shares at the Closing is subject to the fulfillment as of the
Closing of the following conditions (unless waived in writing by the Company):
(a)         The representations and warranties made by the Investor in Section 5
hereof shall be true and correct in all material respects as of the Closing
Date, except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date.
(b)    All covenants and agreements contained in this Agreement to be performed
or complied with by the Investor on or prior to the Closing Date shall have been
performed or complied with in all material respects.
(c)         The Investor shall have paid in full the Aggregate Purchase Price to
the Company.
(d)    The Investor shall have duly executed and delivered to the Company the
License Agreement.
(e)         The Investor shall have duly executed and delivered to the Company
the Registration Rights Agreement and the Investor Questionnaire.
(f)         The Investor shall deliver or cause to be delivered to the Company
all items listed in Section 3.2(a).
17

--------------------------------------------------------------------------------



6.3    Mutual Conditions to Closing. The obligations of the Investor and the
Company to consummate the Closing are subject to the fulfillment as of the date
hereof of the following conditions:
(a)         There shall be no action, suit, proceeding or investigation by a
Governmental Authority pending or currently threatened in writing against the
Company or the Investor that questions the validity of any of the Transaction
Agreements, the right of the Company or the Investor to enter into any
Transaction Agreement or to consummate the transactions contemplated hereby or
thereby or which, if determined adversely, would impose substantial monetary
damages on the Company or the Investor as a result of the consummation of the
transactions contemplated by any Transaction Agreement.
(b)    (i) No provision of any applicable Law and no judgment, injunction
(preliminary or permanent), order or decree that prohibits, makes illegal or
enjoins the consummation of the Transaction shall be in effect; and (ii) the
Common Stock shall be eligible for listing on The Nasdaq Global Select Market.
(c)         HSR Clearance shall have occurred.
7.    Termination. This Agreement (other than Sections 8.4 to 8.7 and Section 9)
shall automatically terminate upon the termination of the License Agreement by
the Investor in accordance with Section 15.2, 15.3, or 15.4 thereunder, provided
that if this Agreement is terminated prior to termination of the restrictions
set forth in Sections 8.1, 8.2 and 8.3 (other than as a result of the Investor’s
termination of the License Agreement pursuant to Section 15.2 or 15.4 thereof),
Sections 8.1, 8.2 and 8.3 shall survive until the restrictions set forth therein
terminate.
8.    Additional Covenants and Agreements.
8.1    Lock-Up Agreement.
(a)         During the eighteen (18) month period commencing on the Closing Date
and ending on the first anniversary thereof (the “Lock-Up Period”), without the
prior approval of the Company, the Investor shall not and shall cause its
Affiliates not to, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, or otherwise dispose of or transfer any of the
Shares (together with (a) any shares of Common Stock issued in respect thereof
as a result of any stock split, stock dividend, share exchange, merger,
consolidation or similar recapitalization and (b) any shares of Common Stock
issued as (or issuable upon the exercise of any warrant, right or other security
that is issued as) a dividend or other distribution with respect to, or in
exchange or in replacement of, the Shares) (the “Lock-Up Securities”),
including, without limitation, any “short sale” or similar arrangement, or (ii)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
18

--------------------------------------------------------------------------------



of the Shares, whether any such swap or transaction is to be settled by delivery
of securities, in cash or otherwise; provided, however, that the foregoing shall
not prohibit the Investor or its Affiliates from transferring Lock-Up Securities
to an Affiliate of the Investor if such transferee Affiliate agrees in writing
to be bound by the restrictions set forth in this Section 8.1, Section 8.2 and
Section 8.3. Notwithstanding any other provision herein, this Section 8.1 shall
not prohibit or restrict any disposition of Lock-Up Securities by the Investor
in connection with (i) a bona fide tender offer by a Third Party which is not
opposed by the Company’s Board of Directors (but only after the Company’s filing
of a Schedule 14D-9, or any amendment thereto, with the SEC disclosing the
recommendation of the Company’s Board of Directors with respect to such tender
offer), (ii) an issuer tender offer by the Company or (iii) the Company’s public
announcement of a definitive agreement to consummate an Acquisition Transaction.
All restrictions pursuant to this Section 8.1(a) shall terminate upon a
liquidation or dissolution of the Company.
(b)    Until the end of the Lock-up Period, the Investor agrees that in
connection with any registration of the Company’s securities involving an
underwritten public offering that, upon the request of the Company or the
underwriters managing any underwritten public offering of the Company’s
securities, the Investor will deliver its written agreement not to sell, make
any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any Shares without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time not exceeding 90 days
within the Lock-Up Period as the Company or the underwriters may specify. The
provisions of this Section 8.1(b) shall be applicable to the Investor only if
all of the Company’s (i) executive officers, (ii) directors and (iii)
stockholders that beneficially own a greater percentage of the Company’s voting
securities than the Investor are subject to the same restrictions.
8.2    Standstill. During the period from the date of this Agreement until the
expiration of the Lock-Up Period (the “Standstill Term”), neither the Investor
nor any of its Affiliates (collectively, the “Standstill Parties”) shall (and
the Investor shall cause its Affiliates not to), except as expressly approved or
invited in writing by the Company:
(a)         directly or indirectly, acquire beneficial ownership (as determined
in accordance with Rule 13d-3 and Rule 13d-5 under the Exchange Act) of shares
of Common Stock or any securities convertible or exchangeable into Common Stock
(excluding any shares of Common Stock acquired pursuant to the Transaction
Agreements), or make a tender, exchange or other offer to acquire shares of
Common Stock or any securities convertible or exchangeable into Common Stock;
(b)    directly or indirectly, seek to have called any meeting of the
stockholders of the Company, propose or nominate for election to the Company’s
Board of Directors any person whose nomination has not been approved by a
majority of the Company’s Board of Directors or cause to be voted in favor of
such person proposed or nominated by the Investor for election to the Company’s
Board of Directors any shares of Common Stock;
19

--------------------------------------------------------------------------------



(c)         directly or indirectly, knowingly encourage or support a tender,
exchange or other offer or proposal by any Third Party with respect to shares of
Common Stock or any securities convertible or exchangeable into Common Stock;
provided, however, that from and after the filing of a Schedule 14D-9 (or
successor form of Tender Offer Solicitation/Recommendation Statement under Rule
14d-9 under the Exchange Act) by the Company recommending that stockholders
accept any such offer or proposal, Investor shall not be prohibited from taking
any of the actions otherwise prohibited by this Section 8.2(c) only for so long
as the Company maintains and does not withdraw such recommendation;
(d)    directly or indirectly, solicit proxies or consents or become a
participant in a solicitation (as such terms are defined in Regulation 14A under
the Exchange Act) in opposition to the recommendation of a majority of the
Company’s Board of Directors with respect to any matter, or seek to advise or
influence any Person, with respect to voting of any shares of Common Stock;
provided, however, that the Standstill Parties may solicit proxies or consents
and may become a participant in a solicitation in connection with any proposal
that would adversely affect the Investor’s rights under the Transaction
Agreements [***] (it being agreed that the foregoing proviso shall not relate to
proposals for the nomination and/or election of directors and Company Equity
Plans (as defined below));
(e)         deposit any shares of Common Stock in a voting trust or subject any
shares of Common Stock to any arrangement or agreement with respect to the
voting of such shares of Common Stock;
(f)         propose (i) any merger, consolidation, business combination, tender
or exchange offer, purchase of the Company’s assets or businesses, or any Change
of Control transaction involving the Company or (ii) any recapitalization,
restructuring, liquidation or other extraordinary transaction with respect to
the Company;
(g)    act in concert with any Third Party to take any action in clauses (a)
through (f) above, or form, join or in any way participate in a “partnership,
limited partnership, syndicate, or other group” within the meaning of Section
13(d)(3) of the Exchange Act;
(h)    enter into discussions, negotiations, arrangements or agreements with any
Person relating to the foregoing actions referred to in (a) through (f) above;
provided, however, that nothing contained in this Section 8.2 shall prohibit the
Investor or its Affiliates from acquiring a company or business that owns shares
of Common Stock or any securities convertible or exchangeable into Common Stock
provided that any such securities of the Company so acquired will be subject to
the provisions of this Section 8.2; or
(i)    request or propose to the Company’s Board of Directors (or any committee
thereof), any member(s) thereof or any officer of the Company that the Company
20

--------------------------------------------------------------------------------



amend, waive, or consider the amendment or waiver of, any provisions set forth
in this Section 8.2 (including this clause (i));
provided, however, that (A) nothing contained in this Section 8.2 shall prohibit
the Investor from making proposals to the Company’s Chairman or Chief Executive
Officer on a confidential, nonpublic basis for a proposed transaction between
the Parties of the type described in the foregoing clauses (a) and (f) or a
proposal for a waiver or amendment of the type described in clause (i) above, in
either such case so long as the Investor reasonably believes in good faith that
neither it nor the Company would reasonably be expected to be required by
applicable Law or stock exchange requirement to disclose publicly any such
proposal and (B) nothing in the foregoing clause (b) shall prohibit the Investor
from proposing to the Company’s Nominating and Corporate Governance Committee
(and not pursuant to the advance notice provisions set forth in the Company’s
bylaws), on a confidential, non-public basis, potential director candidates for
consideration by the Company’s Nominating and Corporate Governance Committee,
which candidates the Investor believes would be in the best interest of the
Company and its stockholders, so long as the Investor reasonably believes in
good faith, after consultation with its outside counsel, that neither it nor the
Company would reasonably be expected to be required by applicable Law or stock
exchange requirement to disclose publicly any such proposal. Neither (x)
transfers or resales of the Shares by the Investor to any other person in
compliance with Section 8.5 or (y) the mere voting of the Shares subject to
Section 8.3 will be deemed to be a breach of the Investor’s standstill
obligations under this Section 8.2.
(j)         Section 8.2 shall terminate and have no further force or effect,
upon the earliest to occur of:
(i)    provided that none of the Standstill Parties has violated Section 8.2,
the public announcement by the Company or any Third Party of any definitive
agreement between the Company and such Third Party and/or any of its Affiliates
providing for a Change of Control;
(ii)    a Third Party commences a tender offer seeking to acquire beneficial
ownership of more than 50% of the Company’s outstanding Common Stock and the
Board of Directors of the Company has publicly supported the proposal or
recommended that the stockholders tender their Common Stock in such tender
offer;
(iii)    (x) a bona fide tender offer by a Third Party which is not opposed by
the Company’s Board of Directors (but only after the Company’s filing of a
Schedule 14D-9, or any amendment thereto, with the SEC disclosing the
recommendation of the Company’s Board of Directors with respect to such tender
offer), or (y) an issuer tender offer by the Company; provided that Section 8.2
shall be reinstated and apply in full force according to its terms if any event
set forth in this clause (iii), which resulted in the termination of Section 8.2
is not completed or if such announced transaction is abandoned and no similar
transaction has been announced and not abandoned; or
21

--------------------------------------------------------------------------------



(iv)    the expiration of the Standstill Term;
provided, however, that if Section 8.2 terminates due to (x) clause (i) above
and such definitive agreement is abandoned and no other definitive agreement
providing for a Change in Control has been announced and not abandoned or
terminated within ninety days thereafter or (y) clause (ii) above and the tender
offer is withdrawn or abandoned or the Board of Directors of the Company
withdraws its recommendation in favor of such tender offer prior to the
completion of the tender offer, the restrictions contained in Section 8.2 shall
again be applicable until otherwise terminated pursuant to this Section 8.2(j).
8.3    Voting. Until the end of the Lock-Up Period, Investor shall vote, or
cause to be voted, all shares of Common Stock then beneficially owned by
Investor, in accordance with the recommendation of the Board of Directors on any
matters presented to the Company’s stockholders with respect to any stock
option, stock incentive, employee stock purchase or similar equity plan, or any
amendment thereto (any such plan, a “Company Equity Plan”), whether or not for
the purpose of establishing such a Company Equity Plan or increasing the number
of shares of Common Stock that may be awarded or sold thereunder.
8.4    Assistance and Cooperation. Each of the Parties shall, unless prohibited
by Law, consult each other prior to any communication with any Governmental
Authority related to the transactions contemplated by this Agreement, involve
each other Party in any communication with any Governmental Authority related to
the transactions contemplated by this Agreement, and promptly advise each other
Party hereto upon receiving any communication from any Governmental Authority
related to the transactions contemplated by this Agreement. Without limiting the
generality of the foregoing, each Party will promptly notify the other of the
receipt and content of any inquiries or requests for additional information made
by any Governmental Authority in connection therewith and keep the other
apprised on a prompt basis of the status of any such inquiry or request. Each
Party shall promptly inform the other Party of any oral communication with, and
provide copies of written communications with, any Governmental Authority
regarding any such filings or any such transaction. Except as prohibited by Law,
no Party shall independently participate in any meeting or conference call with
any Governmental Authority in respect of any such filings, investigation, or
other inquiry without giving the other Party prior notice of the meeting and, to
the extent permitted by such Governmental Authority, the opportunity to attend
and/or participate.
8.5    Rule 144; Legend Removal.
(a)         With a view to making available to the Investor the benefits of
certain rules and regulations of the SEC that may permit the sale of the Shares
to the public without registration, the Company agrees to use commercially
reasonable efforts to (i) make and keep current public information available, as
those terms are understood and defined in Rule 144; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
Exchange Act; and (iii) furnish the Investor forthwith upon request, so long as
the Investor continues to own any Shares, (x) a written statement by the
22

--------------------------------------------------------------------------------



Company as to its compliance with the current public information requirements of
Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other reports and documents as may be reasonably
requested in availing the Investor of any rule or regulation of the SEC
permitting the sale of any such securities without registration.
(b)    In connection with any sale, assignment, transfer or other disposition of
the Shares by the Investor pursuant to Rule 144 or pursuant to any other
exemption under the Securities Act such that the purchaser acquires freely
tradable shares and upon compliance by the Investor with the requirements of
this Agreement, if requested by the Investor, the Company shall cause the
Transfer Agent to remove any restrictive legends related to the book entry
account holding such Shares and make a new, unlegended entry for such book entry
Shares sold or disposed of without restrictive legends within two Business Days
of any such request therefor from the Investor, provided that the Company has
timely received from the Investor customary representations and other
documentation reasonably acceptable to the Company in connection therewith.
(c)     Subject to receipt from the Investor by the Company and the Transfer
Agent of customary representations and other documentation reasonably acceptable
to the Company and the Transfer Agent in connection therewith, upon the earliest
of such time as the Shares (i) have been sold or transferred pursuant to an
effective registration statement, (ii) have been sold pursuant to Rule 144, or
(iii) are eligible for resale under Rule 144(b)(1) or any successor provision
(such earliest date, the “Effective Date”), the Company shall, in accordance
with the provisions of this Section 8.5(c) and within two Business Days of any
request therefor from the Investor accompanied by such customary and reasonably
acceptable documentation referred to above, (A) deliver to the Transfer Agent
irrevocable instructions that the Transfer Agent shall make a new, unlegended
entry for such book entry Shares, and (B) cause its counsel to deliver to the
Transfer Agent one or more opinions to the effect that the removal of such
legends in such circumstances may be effected under the Securities Act if
required by the Transfer Agent to effect the removal of the legend in accordance
with the provisions of this Agreement. The Company shall direct the Transfer
Agent to remove the transfer restrictions set forth in Section 5.10(b)
applicable to the Shares that are no longer subject to the lock-up restrictions
set forth in Section 8.1 upon the written request of the Investor, within five
Business Days of the Company’s receipt of such request, at any time after
expiration of the Lock-Up Period.
(d)     The Investor agrees with the Company (i) that the Investor will sell any
Shares pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, (ii) that if Shares are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein
and (iii) that if, after the Effective Date of the registration statement
covering the resale of the Shares, such registration statement is not then
effective and the Company has provided notice to the Investor to that effect,
the
23

--------------------------------------------------------------------------------



Investor will sell Shares only in compliance with an exemption from the
registration requirements of the Securities Act.
8.6    Book Entry Statement. The Company hereby agrees to deliver to the
Investor a book entry statement from the Company’s transfer agent showing the
Shares registered in the name of the Investor within two Business Days after the
Closing.
8.7     Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 1.2 of the Securities Act) that would be integrated with the offer or
sale of the Shares in a manner that would require the registration under the
Securities Act of the Shares to be issued to the Investor hereunder for purposes
of the rules and regulations of any of the following markets or exchanges on
which the Common Stock of the Company is listed or quoted for trading on the
date in question, such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.
8.8    SEC Filings. The Company will timely make all filings with the SEC that
are required by the Company in connection with its entrance into this Agreement
and the offer and sale of the Shares.
9.    Miscellaneous.
9.1    Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof. Each Party irrevocably submits to the
exclusive jurisdiction of (a) the courts of the State of New York located in New
York, NY, and (b) the United States District Court for the Southern District of
New York, for the purposes of any action arising out of this Agreement. Each
Party agrees to commence any such action either in the United States District
Court for the Southern District of New York or if such action may not be brought
in such court for jurisdictional reasons, in the courts of the State of New York
located in New York, NY. Each Party further agrees that service of any process,
summons, notice or document by the U.S. registered mail to such Party’s
respective address set forth in Section 9.3 shall be effective service of
process for any Action in New York with respect to any matters to which it has
submitted to jurisdiction in this Section 9.1. Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action
arising out of this Agreement in (i) the courts of the State of New York located
in New York, NY, and (ii) the United States District Court for the Southern
District of New York, and hereby and thereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action brought in any such court has been brought in an inconvenient
forum.
9.2    Waiver of Jury Trial. EXCEPT AS LIMITED BY APPLICABLE LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM (WHETHER BASED IN
24

--------------------------------------------------------------------------------



CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE,
AND ENFORCEMENT HEREOF. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF
THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND
BARGAINED-FOR AGREEMENT BETWEEN THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING WHATSOEVER BETWEEN THEM
RELATING TO THIS AGREEMENT SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY
9.3    Notices. All notices, instructions and other communications hereunder or
in connection herewith shall be in writing, and shall be (a) delivered by hand
or by overnight courier with tracking capabilities; or (b) mailed postage
prepaid by first class, registered, or certified mail, in each case, addressed
as set forth below unless changed by notice so given. This Section 9.3 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their obligations under the terms of this Agreement, for
which electronic mail shall suffice.
If to the Company:
Jounce Therapeutics, Inc.
        780 Memorial Drive
        Cambridge, MA 02139
        Attention: Chief Executive Officer


    With a copy (which shall not constitute notice to):


Jounce Therapeutics, Inc.
        780 Memorial Drive
        Cambridge, MA 02139
        Attention: Chief Legal Officer
    
If to the Investor:
Gilead Sciences, Inc.
        333 Lakeside Drive
        Foster City, CA 94404
Attention: Alliance Management


    With copies (which shall not constitute notice to):
        
Gilead Sciences, Inc.
        333 Lakeside Drive
25

--------------------------------------------------------------------------------



        Foster City, CA 94404
        Attention: General Counsel


Hogan Lovells US LLP
555 Thirteenth Street, NW
Washington, DC 20004
        Attention: G. Allen Hicks


Any such notice will be deemed given on the date received, except any notice
received after 5:00 p.m. (in the time zone of the receiving Party) on a Business
Day or received on a non-Business Day will be deemed to have been received on
the next Business Day. Either Party may change its address by giving notice to
the other Party in the manner provided above.
9.4    Entire Agreement. This Agreement, and other Transaction Agreements
contain the entire agreement among the Parties with respect to the subject
matter hereof and thereof and supersede any prior express or implied agreements,
understandings, and representations, either oral or written, which may have
related to the subject matter hereof in any way, including any and all term
sheets relating to the transactions contemplated by this Agreement and exchanged
between the Parties prior to the Execution Date.
9.5    Amendments. No provision in this Agreement shall be supplemented, deleted
or amended except in a writing executed by an authorized representative of each
of the Investor and the Company.
9.6    Headings; Nouns and Pronouns; Section References. Headings in this
Agreement are for convenience of reference only and shall not be considered in
construing this Agreement. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
References in this Agreement to a section or subsection shall be deemed to refer
to a section or subsection of this Agreement unless otherwise expressly stated.
9.7    Severability. If one or more of the terms or provisions of this Agreement
is held by a court of competent jurisdiction to be void, invalid, or
unenforceable in any situation in any jurisdiction, such holding will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the void, invalid, or unenforceable term or
provision in any other situation or in any other jurisdiction, and such term or
provision will be considered severed from this Agreement solely for such
situation and solely in such jurisdiction, unless the void, invalid, or
unenforceable term or provision is of such essential importance to this
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the void, invalid, or unenforceable term or
provision. If the final judgment of such court declares that any term or
provision hereof is void, invalid, or unenforceable, the Parties agree to: (a)
reduce the scope, duration, area, or applicability of the term or provision or
to delete specific words or phrases to the minimum extent necessary to cause
such term or provision as so reduced or amended to be enforceable; and (b) make
a good-faith effort to
26

--------------------------------------------------------------------------------



replace any void, invalid, or unenforceable term or provision with a valid and
enforceable term or provision such that the objectives contemplated by the
Parties when entering this Agreement may be realized.
9.8    Assignment. This Agreement may not be assigned by a Party hereto without
the prior written consent of the other Party, provided, however, that the
Investor may assign its rights and delegate its duties hereunder in whole or in
part to an Affiliate or to a Third Party acquiring [***] of its Shares in a
transaction complying with applicable securities laws without the prior written
consent of the Company, provided such assignee agrees in writing to be bound by
the provisions hereof that apply to Investor. The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the Parties. Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which the Common
Stock is converted into the equity securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term “Shares”
shall be deemed to refer to the securities received by the Investor in
connection with such transaction. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the Parties hereto or their
respective permitted successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
9.9    Counterparts. This Agreement may be executed in counterparts with the
same effect as if both Parties had signed the same document. All such
counterparts will be deemed an original, will be construed together, and will
constitute one and the same instrument. Any such counterpart, to the extent
delivered by means of facsimile by .pdf, .tif, .gif, .jpeg, or similar
attachment to electronic mail (any such delivery, an “Electronic Delivery”) will
be treated in all manners and respects as an original executed counterpart and
will be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No Party hereto will raise
the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
Party forever waives any such defense, except to the extent that such defense
relates to lack of authenticity.
9.10    Third Party Beneficiaries. There are no express or implied Third Party
beneficiaries hereunder. The provisions of this Agreement are for the exclusive
benefit of the Parties, and no other Person or entity will have any right or
claim against any Party by reason of these provisions or be entitled to enforce
any of these provisions against any Party.
9.11    No Presumption Against Drafter. Each of the Parties has jointly
participated in the negotiation and drafting of this Agreement. In the event
there arises any ambiguity or question or intent or interpretation with respect
to this Agreement, this Agreement shall be construed as if drafted jointly by
all of the Parties and no presumptions or burdens of proof shall arise favoring
any Party by virtue of the authorship of any of the provisions of this
Agreement.
27

--------------------------------------------------------------------------------



9.12    Survival of Warranties. The representations and warranties of the
Company and the Investor contained in this Agreement shall survive the Closing
for twelve months, except for the representations and warranties set forth in
Sections 4.1, 4.2, 4.4, 4.5(a), 4.6(b)-(d), 4.8, 4.12, 4.13, 5.1, 5.2, 5.5, 5.6,
5.7, 5.9 and 5.10, which shall survive the Closing.
9.13    Waiver. The failure of any Party to insist on the performance of any
obligation hereunder will not be deemed to be a waiver of such obligation.
Waiver of any breach of any provision hereof will not be deemed to be a waiver
of any other breach of such provision or any other provision on such occasion or
any succeeding occasion. No waiver, modification, release, or amendment of any
obligation under or provision of this Agreement will be valid or effective
unless in writing and signed by the Parties.
9.14    Remedies. The rights, powers and remedies of the Parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such Parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a Party hereunder
shall preclude any other or further assertion or exercise thereof.
9.15    Expenses. Each Party shall pay its own fees and expenses in connection
with the preparation, negotiation, execution and delivery of the Transaction
Agreements.
9.16    Public Announcement. The Parties agree that the provisions of Section
12.5 of the License Agreement shall be applicable to the Parties with respect to
any public disclosures regarding the proposed transactions contemplated by the
Purchase Agreement and the License Agreement or regarding the Parties hereto or
their Affiliates (it being understood that the provisions of Section 12.5 of the
License Agreement shall be read to apply to disclosures of information relating
to this Agreement and the transactions contemplated hereby).
(Signature Page Follows)
28


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed and delivered this Stock Purchase
Agreement as of the date first above written.


JOUNCE THERAPEUTICS, INC.


By:    /s/ Richard Murray    
Name:    Richard Murray
Title:    CEO




GILEAD SCIENCES, INC.


By:    /s/ Andrew Dickinson    
Name:    Andrew D. Dickinson
Title:    Executive Vice President and Chief
    Financial Officer




[Signature Page to Stock Purchase Agreement]


--------------------------------------------------------------------------------



EXHIBIT A 
FORM OF CROSS RECEIPT
 
CROSS RECEIPT
 
Jounce Therapeutics, Inc. hereby acknowledges receipt from Gilead Sciences, Inc.
on [             ], [             ] of $34,999,995.19, representing the purchase
price for 5,539,727 shares of Common Stock, par value $0.001 per share, of
Jounce Therapeutics, Inc., pursuant to that certain Stock Purchase Agreement,
dated as of August 31, 2020, by and between Gilead Sciences, Inc. and Jounce
Therapeutics, Inc.




JOUNCE THERAPEUTICS, INC.


By:
Name:    
Title:    
 
Gilead Sciences, Inc. hereby acknowledges receipt from Jounce Therapeutics, Inc.
on [             ], [             ]  of 5,539,727 shares of Common Stock, par
value $0.001 per share, of Jounce Therapeutics, Inc., delivered pursuant to that
certain Stock Purchase Agreement, dated as of August 31, 2020, by and between
Gilead Sciences, Inc. and Jounce Therapeutics, Inc.
 
 
GILEAD SCIENCES, INC.


By:
Name:    
Title:    


A-1